                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

VICTORIA A. PULLUM,                         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )   Civ. Act. No.: 2:19-cv-120-ECM
                                            )                 (WO)
FORD MOTOR COMPANY,                         )
                                            )
      Defendant.                            )

                      MEMORANDUM OPINION and ORDER

      Now pending before the Court is the Plaintiff’s motion to remand the case to the

Circuit Court of Montgomery County, filed on March 6, 2019. (Doc. 6). For the reasons

that follow, the motion to remand is due to be denied.

                                   I.     Jurisdiction

      The Defendant, Ford Motor Company, asserts that removal jurisdiction is proper

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 because the parties are diverse and the

amount in controversy is over $75,000. The Plaintiff, Victoria Pullum, moves to remand,

claiming that the Defendant has not met its burden in establishing the amount in

controversy.

                                   II.    Background

      The Plaintiff, Victoria Pullum, sued Ford Motor Company (“Ford”), the Defendant,

for various claims arising out of the sale of a new 2014 Ford Focus, equipped with the

“Powershift Transmission.” (Doc. 1-2, p. 1). Pullum alleges that the “Powershift
Transmission” contained several design and/or manufacturing defects that caused

operational problems with the car, which created safety hazards and reduced the car’s

value. Id. at 3. Pullum alleges that Ford knew of these issues but failed to disclose them

and further that Ford distributed advertising material that contained misrepresentations and

omissions about the “Powershift Transmission.” Id. at 2–3. Pullum asserts claims of fraud,

fraud in the inducement, breach of express warranty, breach of implied warranty, and a

violation of the Magnuson-Moss Warranty Act.1 Id. at 4–8. Under each of her state-law

claims, Pullum requests punitive damages.

         It is undisputed that, for the purposes of diversity jurisdiction, Pullum is a citizen of

Alabama, id. at 1, and that Ford is a citizen of Delaware and Michigan, id. at 3. The parties

dispute whether there is a sufficient amount in controversy for diversity jurisdiction. The

Defendant’s notice of removal points to Pullum’s complaint and argues that two features

of the complaint establish the requisite amount in controversy: (1) Pullum did not expressly

disclaim damages over $75,000, and (2) Pullum claims punitive damages against a large

company. In her motion to remand, Pullum argues that the Defendant must do more. The

Court disagrees.




1
  The Magnuson-Moss Act, 15 U.S.C. § 2301, et seq., contains an amount-in-controversy provision, which states that
federal courts shall have jurisdiction over civil claims brought under the Magnuson-Moss Act that are $50,000 or more
in value. 15 U.S.C. § 2310 (d)(3)(B). However, in Ansari v. Bella Auto. Grp., the Eleventh Circuit held that state-law
claims could not be used to meet the statute’s amount-in-controversy requirement. 145 F.3d 1270, 1271–72 (11th Cir.
1998); accord Stokes v. Homes, 2009 WL 413755, *2 (M.D. Ala. 2009). Thus, the removing Defendant here seeks to
establish federal subject matter jurisdiction through diversity jurisdiction under 28 U.S.C. § 1332, which requires an
amount in controversy of over $75,000. 28 U.S.C. § 1332 (a).

                                                                                                                    2
                                      III.   Analysis

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute.” Dudley v. Eli Lilley & Co., 778 F.3d 909, 911 (11th

Cir. 2014) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

“Except as otherwise provided by Act of Congress, any civil action brought in a State court

of which the district courts of the United States have original jurisdiction, may be removed

by the defendant . . . .” 28 U.S.C. § 1441(a). When a defendant removes a case on the basis

of diversity jurisdiction, such defendant bears the burden to prove, by a preponderance of

the evidence, that there is a sufficient amount in controversy. McGee v. Sentinel Offender

Servs., LLC, 719 F.3d 1226, 1241 (11th Cir. 2013).

       “In some cases, this burden requires the removing defendant to provide additional

evidence demonstrating that removal is proper.” Roe v. Michelin N. Am., Inc., 613 F.3d

1058, 1061 (11th Cir. 2013). “In other cases, however, it may be facially apparent from the

pleading itself that the amount in controversy exceeds the jurisdictional minimum, even

when the complaint does not claim a specific amount of damages.” Id. (citing Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)).

       If a defendant alleges that removability is apparent from the face of the
       complaint, the district court must evaluate whether the complaint itself
       satisfies the defendant’s jurisdictional burden. In making this determination,
       the district court is not bound by the plaintiff’s representations regarding its
       claim, nor must it assume that the plaintiff is in the best position to evaluate
       the amount of damages sought. . . .

       Eleventh Circuit precedent permits district courts to make “reasonable
       deductions, reasonable inferences, or other reasonable extrapolations” from
       the pleadings to determine whether it is facially apparent that a case is

                                                                                           3
       removable. Put simply, a district court need not “suspend reality or shelve
       common sense in determining whether the face of a complaint establishes the
       jurisdictional amount.” Instead, courts may use their judicial experience and
       common sense in determining whether the case stated in a complaint meets
       federal jurisdictional requirements.

Id. at 1061–62 (quoting Pretka, 608 F.3d at 754).

       Some courts in this Circuit have required that a plaintiff expressly disclaim

entitlement to $75,000 or more in the complaint in order to avoid removal. See, e.g., Jones

v. Hartford Fire Ins. Co., 2013 WL 550419, *1 (N.D. Ala. 2013); Smith v. State Farm Fire

and Cas. Co., 868 F.Supp.2d 1333, 1335 (N.D. Ala. 2012). While such a categorical

approach has been rejected by other courts, the absence of such stipulations is still a

persuasive consideration. See Townsend v. Win-Holt Equip. Corp., 2018 WL 4608476, *2

(M.D. Ala. 2018) (“Although a plaintiff’s refusal to stipulate that damages do not exceed

$75,000 does not alone establish the amount in controversy, . . . the court may consider

such refusal as evidence that the amount in controversy is met.” (internal citations and

quotations omitted)).

       Additionally, where a removing defendant alleges that a plaintiff’s claim for

punitive damages satisfies the amount in controversy, “[the defendant] need only prove the

jurisdictional facts necessary to establish that punitive damages in an amount necessary to

reach the jurisdictional minimum are at issue—that is, that such damages could be

awarded.” McDaniel v. Fifth Third Bank, 568 Fed.Appx. 729, 731 (11th Cir. 2014)

(emphasis original) (holding that the jurisdictional amount was satisfied by looking to the

maximum possible recovery of punitive damages permitted by statute). Further, when

considering claims for punitive damages against large companies, it is clear that “any

                                                                                          4
award that is soundly and honestly calculated to punish and deter [a large company’s]

wanton behavior . . . would have to be substantial.” Roe v. Michelin N. Am. Inc., 637

F.Supp.2d 995, 998 (M.D. Ala. 2009), aff’d, 613 F.3d 1058 (11th Cir. 2013).

       In looking to Pullum’s complaint, the Court is satisfied that the Defendant has

proved the requisite amount in controversy by a preponderance of the evidence. Pullum

expressly disclaimed any amount over $49,000, but only as to her Magnuson-Moss Act

claim—presumably in an attempt to avoid federal jurisdiction through that statute. (Doc.

1-2, p. 8); see note 1, supra. However, regarding her remaining four state-law claims that

each pray for punitive damages, Pullum makes no such disclaimer. The absence of a

disclaimer relating to her state-law claims or her overall recovery is persuasive under these

circumstances.

       Additionally, Pullum requests punitive damages against Ford Motor Company in

four of her claims. As noted in Roe, if the Court were to award punitive damages against a

company as large as Ford, that award would need to be substantial—certainly in excess of

the $75,000 threshold. And here, following the Eleventh Circuit’s logic in McDaniel, such

a large award of punitive damages could be awarded. At this point, it appears to the Court

that the only applicable restriction on punitive damages comes from ALA. CODE § 6-11-21

(a), which states that “no award of punitive damages shall exceed three times the

compensatory damages of the party claiming punitive damages or five hundred thousand

dollars ($500,000), whichever is greater.” Accordingly, Pullum’s claims for punitive

damages against Ford combined with her failure to disclaim damages over $75,000



                                                                                            5
establishes the amount-in-controversy requirement. Therefore, the Defendant has carried

its burden.

                                  IV.      Conclusion

       Because the Defendant has proved the amount in controversy by a preponderance

of the evidence, it is

       ORDERED that the Plaintiff’s motion to remand the case to the Circuit Court of

Montgomery County (doc. 6) be and is hereby DENIED.

       DONE this 21st day of June, 2019.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                                                      6
